DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to Applicant’s response and arguments dated 02/14/2022.
Status of Claims
Claims 1-2, 4-14, and 17-20 are pending.
Allowable Subject Matter
Claims 1-2, 4-14, and 17-20 are allowed.
Reasons for Allowance
With respect to 35 USC § 101 
This application is directed to electronic event management. A set of event properties is identified from message contents and participants of an electronic message thread that includes one or more electronic messages. An electronic calendar event is created based on the set of event properties.
Independent claims 1, 11, and 18 include limitations for “causing an electronic calendar event with event attributes to be created based on the first set of the identified event properties and the edit rights, wherein causing the electronic calendar event with event attributes to be created comprises: causing the electronic calendar event to be created using a second API between the event management system and a calendar system”. These limitations when viewed as a whole in view of the claims, integrate the claims into a practical application.
As a result, the pending claims 1-2, 4-14, and 17-20 are eligible under 35 USC § 101.
With respect to 35 USC § 103 
With respect to the 35 USC 103 rejections, none of the prior arts of record, taken individually or in any combination, teach, inter alia,
A computer-implemented method for creating an electronic calendar event, comprising: receiving, by a processor of an event management system, a first electronic message thread comprising a plurality of electronic messages from a messaging system, wherein the first electronic message thread is received via a first application programming interface (API) between the messaging system and the event management system; parsing, by the processor of the event management system, message content and message metadata of the plurality of electronic messages of the electronic message thread to identify a first set of event properties of an event, wherein the first set of event properties of the event identifies user accounts of  participants of the first electronic message thread; determining, by the processor of the event management system and based on participation of each of the user accounts in the first electronic message thread, a role of each user account regarding the event; determining, by the processor of the event management system, edit rights to be assigned to the user account of each of the participants of the first electronic message thread based on the determined role, wherein determining the edit rights comprises: identifying, by the processor, a first user account of a first participant of the participants of the first electronic message thread that initiated the first electronic message thread, assigning, by the processor, a first set of edit rights of the electronic calendar event to the user account of the participant that initiated the first electronic message thread, assigning, by the processor, a second set of edit rights of the electronic calendar event to a second user account of a second participant that did not initiate the first electronic message thread and did not trigger creation of the electronic calendar event, and Application No.: 15/888,964 -2- Attorney Docket No.: 25832.2595 (L2595) assigning, by the processor, a third set of edit rights of the electronic calendar event to a third user account of a third participant that did not initiate the first electronic message thread but triggered the creation of the electronic calendar event; and causing, by the processor of the event management system, an electronic calendar event with event attributes to be created based on the first set of the identified event properties and the edit rights, wherein causing the electronic calendar event with event attributes to be created comprises: causing the electronic calendar event to be created using a second API between the event management system and a calendar system, and allowing the electronic calendar event to be edited by at least one of the first user account having the first set of edit rights or the third user account having the third set of edit rights, but not the second user account having the second set of edit rights.
The prior art references most closely resembling the Applicant’s claimed invention are Kumahara (US 20170200128 A1) in view of SAAR et al. (US 20160072748 A1).
Kumahara discloses systems and methods that create digital events based on text contained in one or more electronic communications. For instance, the event generation system can detect an event detail from a first thread of electronic communications indicating that a user intends to plan a family reunion in six months. Detecting, by at least one processor, event details from text in at least one electronic communication shared between a plurality of users of a communication application utilizing natural language processing to identify event details (e.g., nouns, adjectives, verbs, etc.). Kumahara also discloses the event generation system detects event details from text in at least one electronic communication shared between a plurality of users of a communication application. The event generation system determines that the event details from the text in the at least one electronic communication satisfy a minimum event detail threshold. Based on the determination that the event details satisfy the minimum event detail threshold, the event generation system presents for display an indication of an event to the plurality of users. Moreover, based on user interaction with the presented indication, the event generation system creates a digital event and sends information regarding the created digital event to at least one of the plurality of users via the communication application. See Abstract, [0071], [0036], [0052], [0067], [0060-0061], [0043], [0037]
However, the system of Kumahara does not teach the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights. 
Saar teaches only the first user which created the message or object has an access permission to delete or edit the message or object, see [0058].
The combination of Kumahara and Saar does not teach assigning, by the processor, a third set of edit rights of the electronic calendar event to a third user account of a third participant that did not initiate the first electronic message thread but triggered the creation of the electronic calendar event and allowing the electronic calendar event to be edited by at least one of the first user account having the first set of edit rights or the third user account having the third set of edit rights, but not the second user account having the second set of edit rights
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features assigning, by the processor, a third set of edit rights of the electronic calendar event to a third user account of a third participant that did not initiate the first electronic message thread but triggered the creation of the electronic calendar event and allowing the electronic calendar event to be edited by at least one of the first user account having the first set of edit rights or the third user account having the third set of edit rights, but not the second user account having the second set of edit rights in the independent claims, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-2, 4-14, and 17-20 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Alan Ritter “Open Domain Event Extraction from Twitter” University of Washington Computer Sci. & Eng. Seattle, WA aritter@cs.washington.edu, 2011.
The publication  describes TwiCal the first open-domain event-extraction and categorization system for Twitter. It demonstrates that accurately extracting an open-domain calendar of significant events from Twitter is indeed feasible. In addition, it presents a novel approach for discovering important event categories and classifying extracted events based on latent variable models.
2) Ilmi Yoon, Gary Ng, Xuejing Dong, Haichuan Duan, Anu Aggarwal, Rujoota Shah, “Smart Life Assistance by integrating a Calendar App with Location Tracking, Media Organization and Social Connection” Computer Science Dept. San Francisco State Univ. San Francisco, IEEE, 2017.
The publication discloses Smart life assistant starts from collecting every possible data about a user and makes intelligent use of such data to support user. SuperCaly easily organizes daily life around one of the most important personal tool: the calendar. SuperCaly extends calendar by integrating location tracking, messaging, media organization, and search functions into one cohesive app. Popular calendar apps, such a Google Calendar and iOS Calendar, allow users to create events and invite participants.
3) Khvostichenko; Boris (US 9740362 B1) relates an event associated with multiple calendars is displayed only once in a user's view of the multiple calendars, and is displayed together with a visual indication (an “event chip”) that the event belongs to multiple calendars. The event chip displayed with a given event indicates, based on the patterns/colors/prints/etc. comprising the chip and/or the order of the patterns/colors/prints/etc. comprising the chip, which of the other calendars associated with the event is the lead calendar and which are secondary calendars, where the event chip represents the state of the event.
4) Bradley; Lisa M. (US 20160307166 A1) discloses, a method for requesting a person to be available for a scheduled event is provided. The method may include providing a user interface (UI) for requesting at least one person to be available for an event. The method may also include detecting an entry via the UI requesting at least one person to be available for the event. The method may further include detecting an entry via the UI for at least one invitee to be invited to the event. The method may additionally include confirming an availability of the at least one person and an availability of the at least one invitee. The method may also include sending a unique calendar invitation to the at least one person. The method may include sending a calendar invitation to the at least one invitee based on the confirmed availability of the at least one person and the at least one invitee.
5) HUGHES; Daniel (US 20150324756 A1) discloses  a  system and method for establishing and maintaining a shared, flexible electronic-calendar network with varying permission, notification, sharing, and functionality options, and a user interface from which the user can manage multiple electronic calendars.
6) Jain; Rohit (US 20140108333 A1) relates to the field of online event planning. More particularly, it relates to social networking based event planning platforms.
7) Kline, Jeff (US 20040167989 A1) discloses a method for creating and administering a website hosted on a server includes normalizing the data as it is entered on the server. The data is stored at the server and all of the data is tagged when stored on the server with the respective tag to convert the data to objects, having desired associated properties as defined by the tags. The tags are then linked to desired locations within the website. Information regarding potential authorized users is stored at the server. Upon accessing of the website, the server determines the aggregate user's rights and enables editing and administrative privileges to the user based upon those rights.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623